DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-8, 10-11, 13-17, 20, 23-25, 30-30, and 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a plurality of signal line groups…each of the signal line groups comprising at least one signal line,” is unclear as to the required number of signal lines. Specifically, group is understood to require at least two and the specification shows each group having two, however the claim explicitly recites each group need have only one (i.e. “at least one”). Accordingly, the scope of the claim is unclear as to if one or more than one is required in each group. For examination purposes, the limitation will be interpreted as each group requiring only one signal line.
Regarding claim 24, the limitation “signal lines of the signal line group overlapping with the third anode,” is unclear as to which signal line group and which third anode the limitation refers. 
Regarding claim 25, the limitation “the third sub-pixel…the third anode…” is unclear as to which third subpixel and which third anode the limitation refers.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-11, 13-17, 20, 23-25, 30, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0169760; herein “Kim”).
Regarding claim 1, Kim discloses in Figs. 3-5 and related text a display substrate, comprising:
a base substrate (1100);
a plurality of sub-pixel groups (e.g. groups of subpixels, each group comprising of at least two subpixels SP1/SP2/SP3/SP4); and
a plurality of signal line groups, arranged along a first direction (X direction, see Fig. 3) and spaced apart from each other, each of the signal line groups comprising at least one signal line (each group comprising a least one of 120a, 120b, 120c, 120d, 131, 132, and 140, see [0081], [0090], [0095], [0099]), and the at least one signal line extending along a second direction (Y direction, see Fig. 3) intersecting the first direction,
wherein each of the sub-pixel groups comprises a first sub-pixel (e.g. SP1), and the first sub- pixel comprises a first anode (e.g. 150a, see [0100]) and a first effective light-emitting region (see [0063]-[0064] at least), the first anode comprises a first main portion, and the first main portion at least partially overlaps with the first effective light-emitting region, a size of the first main portion in the first direction is larger than a size of the first main portion in the second direction (note that one can choose a “portion” such that the claimed limitation is met), and the first anode overlaps with two adjacent signal line groups (150a overlaps with each of 120a, 120b, 120c, 120d, 131, 132, and 140 in at least one direction).
Regarding claim 2, Kim further discloses wherein a ratio of the size of the first main portion in the first direction to the size of the first main portion in the second direction is γ1, and a value of γ1 ranges from 1.2 to 3 (note that one can choose a “portion” such that the claimed limitation is met).
Regarding claim 3, Kim further discloses wherein orthographic projections of signal lines of the two adjacent signal line groups overlapping with the first anode on the base substrate extend along the second direction and pass through an orthographic projection of the first anode on the base substrate (in an interpretation where, e.g., 131 and 120b constitute the “plurality signal line groups”).
Regarding claim 4, Kim further discloses wherein each of the at least one signal line comprises a terminal connected to an external driving circuit (in an interpretation where, e.g., 131 and 132 constitute the “plurality of signal line groups,” power supply for driving signals, see [0090] and [0095]).
Regarding claims 7 and 8, Kim further discloses 
wherein positions at which the two adjacent signal line groups overlapping with the first anode are located are at two ends of the first main portion in the first direction;
wherein the positions at which the two adjacent signal line groups overlapping with the first anode are located are substantially axisymmetric with respect to a first bisector of the first main portion, and the first bisector is parallel to the second direction (in an interpretation where, e.g., 131 and 132 constitute the “plurality of signal line groups,” see Fig. 3; alternatively in an interpretation where, e.g., 120a and 120d constitute the “plurality of signal line groups).
Regarding claim 10, Kim further discloses wherein each of the signal line groups comprises two signal lines, and the first anode (150a) overlaps with four signal lines of the two adjacent signal line groups (in an interpretation where, e.g., 131 and 120b constitute a first group of the “plurality of signal line groups,” and 120c and 132 constitute a second group of the “plurality of signal line groups,” see Fig. 3).
Regarding claims 11 and 13, Kim further discloses 
wherein the at least one signal line in each of the signal line groups comprises a first signal line and a second signal line, and a distance between the first signal line and the second signal line in one signal line group is less than a distance between two adjacent signal line groups, in each of the signal line groups, the first signal line and the second signal line are sequentially arranged, and arrangement orders of the first signal line and the second signal in two adjacent signal line groups are the same, and the two adjacent signal line groups comprise a first signal line group and a second signal line group arranged along the first direction, in the first signal line group, the first signal line is on a side of the second signal line away from the second signal line group, and in the second signal line group, the first signal line is on a side of the second signal line close to the first signal line group (in an interpretation where a “sub-pixel group” is, e.g., the group of eight subpixels shown in Fig. 4; the first signal line group being 131 and 120b in P1 and the second signal line group being 131 and 120b in P2);
wherein the first signal line (120b) is a data line configured to transmit a data signal (see [0081] at least), and the second signal line (131) is a power line configured to transmit a driving voltage (see [0090]).
Regarding claim 14, Kim further discloses wherein the first direction (X direction) is perpendicular to the second direction (Y direction, see Fig. 3). 
Regarding claim 15, Kim further discloses wherein each of the sub-pixel groups further comprises a second sub-pixel (e.g. SP2), the second sub-pixel comprises a second anode (150b), and the second anode overlaps with two adjacent signal line groups (each group comprising a least one of 120a, 120b, 120c, 120d, 131, 132, and 140, see [0081], [0090], [0095], [0099]).
Regarding claim 16, Kim further discloses wherein orthographic projections of signal lines of the two signal line groups overlapping with the second anode on the base substrate extend along the second direction and pass through an orthographic projection of the second anode on the base substrate (in an interpretation where, e.g., 131 and 120b constitute the “plurality signal line groups”).
Regarding claims 17 and 20, Kim further discloses 
wherein the second sub-pixel (SP2) comprises a second effective light-emitting region, the second anode comprises a second main portion, and the second main portion at least partially overlaps with the second effective light-emitting region (see [0063]), a size of the second main portion in the first direction is larger than a size of the second main portion in the second direction (note that one can choose a “portion” such that the claimed limitation is met),
positions at which the two adjacent signal line groups overlapping with the second anode are located are at two ends of the second main portion in the first direction (in an interpretation where, e.g., 131 and 132 constitute the “plurality of signal line groups,” see Fig. 3; alternatively, in an interpretation where, e.g., 120a and 120d constitute the “plurality of signal line groups);
wherein the positions at which the two adjacent signal line groups overlapping with the second anode are located are substantially axisymmetric with respect to a second bisector of the second main portion, and the second bisector is parallel to the second direction (in the interpretation where, e.g., 131 and 132 constitute the “plurality of signal line groups,” see Fig. 3; alternatively in an interpretation where, e.g., 120a and 120d constitute the “plurality of signal line groups).
Regarding claims 23-25, Kim further disclose
wherein each of the sub-pixel groups (in an interpretation where a “sub-pixel group” is, e.g., the group of eight subpixels shown in Fig. 4)further comprises a third sub- pixel pair, each third sub-pixel pair comprises two third sub-pixels (SP3 in P1 and SP3 in P2), each third sub-pixel comprises a third anode (150c, see [0084]), and each of two third anodes of the third sub-pixel pair overlaps with one of the signal line groups (each overlaps with at least one of 120a, 120b, 120c, 120d, 131, 132, and 140), and two signal line groups respectively overlapping with the two third anodes of the third sub-pixel pair are adjacent to each other;
wherein orthographic projections of signal lines of the signal line group overlapping with the third anode on the base substrate extend along the second direction and pass through an orthographic projection of the third anode on the base substrate (in an interpretation where, e.g., 131 in P1 and 132 in P2 constitute the “two signal line groups respectively overlapping with the two third anodes”);
wherein the third sub-pixel comprises a third effective light-emitting region, the third anode comprises a third main portion, and the third main portion at least partially overlaps with the third effective light-emitting region (see [0103] and [0063]-[0064]), and the two signal line groups overlapping with the two third anodes of the third sub-pixel pair are substantially axisymmetric with respect to a third bisector of a line connecting centers of two third main portions, and the third bisector is parallel to the second direction (in the interpretation where, e.g., 131 in P1 and 132 in P2 constitute the “two signal line groups respectively overlapping with the two third anodes”).
Regarding claim 30, Kim further discloses 
a pixel defining layer (180, see [0103]) on a side of the first anode away from the base substrate and comprising a first opening,
wherein the first sub-pixel further comprises a first light-emitting layer (see [0049]), the first opening exposes the first anode, at least a portion of the first light-emitting layer is in the first opening and covers a portion of the first anode that is exposed, and a region defined by the first opening is the first effective light-emitting region of the first sub-pixel (see [0059]).
Regarding claim 44, Kim further discloses a display device, comprising the display substrate according to claim 1 (see [0043] at least).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 30 above, and further in view of Kitabayashi et al. (US 2010/0096988; herein “Kitabayashi”).
Regarding claim 31, Kim does not explicitly disclose
a planarization layer between a film layer in which the plurality of signal line groups are located and a film layer in which the first anode is located,
wherein a height of each of the signal line groups in a direction perpendicular to the base substrate ranges from 650nm to 850nm, and a thickness of the planarization layer ranges from 1.4µm to 1.6µm.
In the same field of endeavor, Kitabayashi teaches in Fig. 5 and related text 
a planarization layer (16, see [0102]) between a film layer in which the plurality of signal line groups (e.g. data lines 41 and/or power lines 42, see [0099] and [0101]) are located and a film layer in which the first anode (23, see [0080]) is located,
wherein a height of each of the signal line groups in a direction perpendicular to the base substrate ranges from 650nm to 850nm (500 nm to 600 nm, see [0099] and/or [0101], which is close to the claimed range), and a thickness of the planarization layer ranges from 1.4µm to 1.6µm (1 µm to 2 µm, see [0102], which overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having a planarization layer between a film layer in which the plurality of signal line groups are located and a film layer in which the first anode is located, wherein a height of each of the signal line groups in a direction perpendicular to the base substrate ranges from 650nm to 850nm, and a thickness of the planarization layer ranges from 1.4µm to 1.6µm, as taught by Kitabayashi, in order to provide a low resistance wiring layer (see Kitabayashi [0099] and [0101]), and in order to provide a planarization layer to reduce irregularities in subsequent layers (see Kitabayashi [0102]-[0104]). 
Also, note that A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Further, note that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koshihara et al. (US 2018/0076272) is cited for showing signal line groups (see Fig. 22 and related text).
Kim et al. (US 2016/0260792) is cited for showing signal line groups (see Fig. 5 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/13/2022